By the Court,

Marcy, J.
This motion probably originated from a misconception of Fitch’s case, (2 Wendell, 298.) That was a proceeding against an absent debtor; this is against absconding or concealed debtors. The proof of indebtedness within the state, to authorize the issuing of the attachment, is necessarily implied in the evidence that the defendant has departed the state, or is concealed within it. If concealed within the state, his residence is here; and if departed from the state, his residence must have been here previous to such departure. Previous to his concealment or departure, he must have been a resident; and if so, being here, he was indebted within this state. The motion, therefore, is denied.